In an action by a wife and her husband to recover damages for personal injury, loss of services, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Queens County, entered December 1, 1964 upon reargument, as adhered to the court’s prior decision and again granted the defendant’s motion to dismiss the complaint for lack of prosecution and directed the entry of judgment accordingly. Order, insofar as appealed from, reversed, with $10 costs and disbursements, and defendant’s motion to dismiss the complaint denied. Upon all the facts and circumstances disclosed by the record, it was an improvident exercise of discretion to grant the motion to dismiss the complaint (Dooley v. Gray, 22 A D 2d 791). Beldock, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.